FILED
                             NOT FOR PUBLICATION                            OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10465

                Plaintiff - Appellee,             D.C. No. 2:10-cr-01779-ROS

  v.
                                                  MEMORANDUM *
ANTOINNE LEE FEATHERSTONE,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     William T. Hodges, District Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Antoinne Lee Featherstone appeals from the district court’s judgment and

challenges the 141-month sentence imposed following his guilty-plea conviction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable William Terrell Hodges, Senior United States District
Judge for the Middle District of Florida, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for two counts of armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d); and

using a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Featherstone’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Featherstone the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Featherstone has waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                     11-10465